Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2015

                                      No. 04-15-00464-CV

         IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30,953
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed on or before September 28, 2015 in this accelerated
appeal from an order terminating appellant’s parental rights. Appellant was granted two
extensions of time to October 22, 2015 and was admonished that no further extensions would be
allowed given appellant’s delay in requesting and paying for the reporter’s record.

        Because no brief has been filed, it is ORDERED appellant show cause in writing within
ten days from the date of this order why this appeal should not be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a). Response should include a reasonable explanation for
failure to timely file the brief and should demonstrate affirmative steps taken to remedy the
deficiency. If appellant intends for the response to act as a motion for extension of time, it must
comply with Rule 10.5 of the Texas Rules of Appellate Procedure and the Fourth Court of
Appeals’ local rules. If appellant no longer wishes to pursue this appeal, the response should
include a motion to dismiss.

        If this Court does not receive brief and an adequate response within ten days, the appeal
will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).



                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court